Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 8-20 in the reply filed on 08/18/2022 is acknowledged.
	Claims 1-7 are withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8 line 1, from which claims 9-17 depend, the phrase “a method for forming a layer” is deemed vague and confusing as the following claimed steps never recites forming a layer.  Is the condensed or deposited precursor recited in lines 11-12 the same as the layer recited in the preamble?  Clarification and appropriate amendments are requested.  The same issue applies to independent claim 18, from which claims 19-20 depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (2010/0304571) in view of Meinhold et al. (2009/0095220).
Larson discloses a vacuum processing apparatus (title) containing a vacuum chamber, a substrate holder, gas nozzles, and an RF source (0003-0004).  A process gas is introduced to a reaction chamber through a showerhead and is energized to form a plasma (0002, 0009).  The energized process gas forms a layer onto the substrate (0042-0043), which us supported by a substrate holder containing a substrate (0009).  After deposition, curing occurs (0054-0057).  However, the reference fails to teach the appropriate temperature comparisons.
Meinhold teaches a temperature controlled showerhead (title) in which the showerhead temperature is controlled to increase wafer-to-wafer uniformity (0005-0006).  Specifically, the showerhead temperature can be around 200oC (0047 and Figure 1) and the wafers can be cold (0061, 0068).  Furthermore, the reactant gases are at ambient temperature (0035).  To utilize the precursor temperature, the injection system temperature, and the substrate support temperature of Meinhold in the process of Larson would have been obvious to one skilled in the art because Meinhold teaches of controlling temperatures to increase wafer-to-wafer uniformity.

In independent claim 18, the applicant requires a reactant and cycles.  Meinhold teaches reactant gases (0003) and a number of deposition cycles (0005).
Regarding claim 19, Meinhold teaches wafer-to-wafer processing including a number or deposition cycles (0005), which reads on super cycles.
Regarding claim 20, Larson discloses a vacuum processing apparatus (title) containing a vacuum chamber, a substrate holder, gas nozzles, and an RF source (0003-0004).  

Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is well known to keep a showerhead temperature lower than a substrate pedestal as noted in Guo et al. (2017/0110318) and Moshtagh et al. (2009/0107403).  It is also well known to change the substrate temperature with respect to the gas injection jets or showerhead as noted in Lopatin et al. (2010/0216026).
It is well known to control a temperature of a gas distribution plate of a gas injection as noted in Wu et al. (2008/0202688).  It is also well known to keep a gas injection face temperature higher than a raw material gas as noted in Matsumoto et al. (2012/0251721) or lower than a material as noted in Kuwada et al. (2002/0029748).
The prior art references fail to teach or suggest a gas injection system comprising a showerhead injector in which the showerhead temperature is greater or equal to the gas injection system temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/06/2022